Case: 20-10426     Document: 00515645996         Page: 1     Date Filed: 11/19/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 19, 2020
                                  No. 20-10426                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Lee Whaley,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:19-CR-63-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Robert Lee Whaley challenges the substantive reasonableness of the
   sentence imposed for his failure to register as a sex offender. The district
   court varied upward from the advisory guidelines range of 12 to 18 months
   and sentenced Whaley to 24 months of imprisonment.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10426      Document: 00515645996           Page: 2   Date Filed: 11/19/2020




                                     No. 20-10426


          We review the substantive reasonableness of his sentence for abuse of
   discretion. See Holguin-Hernandez v. United States, 140 S. Ct. 762, 766-67
   (2020). Whaley argues that his explanation that he traveled to be with his
   dying father should have received greater weight and showed that his failure
   to register his new address was inadvertent. According to Whaley, the
   explanation was sufficiently compelling to render the 24-month sentence
   greater than necessary under 18 U.S.C. § 3553(a).
          The district court recognized that being with his dying father was a
   valid reason for Whaley to travel, but the court reasoned that Whaley could
   have complied with the registration requirements in doing so. Furthermore,
   the district court was troubled by Whaley’s recidivism and the fact that his
   prior sentences, particularly the sentence imposed for his earlier conviction
   of the same offense, had not deterred him from additional criminal conduct.
   In the district court’s opinion, the 24-month sentence here reflected the
   seriousness of Whaley’s instant offense, his lack of respect for the
   registration requirement, and the need to protect the public.
          “[O]ur review for substantive reasonableness is highly deferential,
   because the sentencing court is in a better position to find facts and judge
   their import under the § 3553(a) factors with respect to a particular
   defendant.” United States v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015) (internal
   quotation marks and citation omitted). Giving due deference to the district
   court’s sentencing decision, we conclude that Whaley has not shown that the
   district court abused its discretion with respect to the substantive
   reasonableness of the sentence.
          AFFIRMED.




                                          2